Title: To Benjamin Franklin from the Duc de Chaulnes, [1779?]
From: Chaulnes, Yves-Marie-Joseph d’Albert d’Ailly, duc de
To: Franklin, Benjamin


[1779?]
J’ai été hier pour vous voir, vous etiés en affaire; comme je ne scavais pas a quelle heure vous seriés libre, et qu’il fallait que je fusse a paris a neuf heures, j’ai été obligé de remettre a une autre fois. L’Abbé Rochon chés qui j’avais été avant d’aller chés vous, m’a fait voir une experience electrique, qu’il m’a dit vous avoir montré, qui m’a embarrassé a expliquer d’abord mais en y reflechissant, je crois en avoir trouvé la solution; si vous etes de mon avis, je croirai que j’ai raison. Je crois même que l’experience confirmera mes conjectures (la figure est de l’autre part).
A est le vase de cuivre de l’abbé rochon sur son disque de verre et sur une table; B son petit pendule fait d’un fil de soye de D, en haut et d’un fil de lin de D en C. Presentement si l’on eleve le point D au dessus du bord du vase A il commence a y avoir au petit cylindre de cuivre C des attractions et des repulsions qui n’avaient pas lieu auparavant. Voici comme je raisonne sur ce phenomene.
Le vase A a un grand athmosphere et le petit cilindre C est trop lourd pour pouvoir etre eloigné du vase A assés pour perdre son electricité, c’est a dire, hors de l’athmosphere; plus C est dans les conditions necessaires pour la perdre facilement, et plus il doit s’en rapprocher souvent. Ces conditions peuvent etre, que le fil de lin communique a un corps non electrisé, ou que depassant l’athmosphere de A, il lui devienne plus possible, de dissiper son electricité en aigrette; c’est ce qui me parait arriver, lorsque le fil de lin conducteur, depasse le bord du vase. Si j’ai raison, deux experiences doivent confirmer mon idée; en garnissant de cire, l’espace du fil de lin qui doit s’elever au dessus du bord A le mouvement d’oscillation doit être nul, et si l’on ajoute au fil de lin, un autre fil de lin en equerre, qui sorte de l’atmosphere de A, les oscillations doivent etre frequentes, quoique le point D ne s’eleve pas au dessus du vase. Vous voyés qu’il ne me reste precisement que la place de vous asseurer des sentimens que j’espere que vous me connaissés.
Je n’avais pas ce qu’il me fallait pour faire ces petites experiences. Vous l’avés si vous voulés les faire faire a l’abbé rochon; je compte aller un des jours de la semaine vous en demander des nouvelles.
Le Duc DE chaulnes
 Addressed: A Monsieur / Monsieur francklin ministre / plenipotientiaire du Congrés / americain./. / A Pascy
Notation: Le Duc de Chartre
